Exceptions overruled. Under G. L. e. 117, § 14, Worcester seeks to recover $232.30 from Natick for hospital care of Eva Coutsonikas in 1958. The evidence consists of the testimony of one witness, a statement of agreed facts, and seven documentary exhibits. The judge found for Natick and denied four requests for rulings by Worcester. He made no special findings. It is undisputed that Eva, born in Natick in 1931, moved with her parents to Worcester in 1948 and has never since returned to Natick. Worcester contends, nevertheless, that Eva has not lost her Natick settlement. This contention has no validity if at the time of her marriage to James Z. Coutsonikas in November, 1953, the latter had a Worcester settlement. G. L. c. 116, § 1, Second. The requested rulings had in common the implied assumption that James did not then have a Worcester settlement. The general finding and the denial of the requests indicate that on this issue of fact the judge found to the contrary. Orcutt v. Signouin, 302 Mass. 373, 375, 376. Richards v. Gilbert, 336 Mass. 617, 618. The documentary evidence and the agreed facts, which constitute almost the entire record, satisfy us that the finding of a Worcester settlement by J ames at the time of the marriage was warranted either under G. L. e. 116, § 1, Fifth (D), or, since his separation from the service in November, 1945, under G. L. e. 116, § 1, First. The record sufficiently shows that the ground of the denial of the requests was the inapplicability of the statutes cited therein to the factual situation. Povey v. Colonial Beacon Oil Co. 294 Mass. 86, 93. Georgeopoulos v. Georgeopoulos, 303 Mass. 231, 234.